DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This action is responsive to communications filed on 02/17/2021. Claims 1-30 are pending.
Response to Arguments

Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
The applicant argues that Bici does not teach “for a second block, in a second picture having a right-to-left coding order, constructing a second motion vector predictor list, wherein a first entry in the second motion vector predictor list is based on motion vector information of a right neighboring block to the second block.”  The applicant argues that Bici states encoder creates a list and A1 is located for left to right and top to bottom in paragraph 0138.  However nothing is states right to left and construction a list of a right neighboring block to the second block.  
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15-24 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bici et al (US 2017/0347117 and hereafter referred to as “Bici”).
Regarding Claim 1,  Bici discloses a method of coding video data, the method comprising: 
for a first block, in a first picture having a left-to-right coding order, constructing a first motion vector predictor list, wherein a first entry in the first motion vector predictor list is based on motion vector information of a left neighboring block to the first block (Page 8, paragraph 0135, 0138); 
coding the first block in the first picture based on the first motion vector predictor list (Page 8, paragraph 0135); 
for a second block, in a second picture having a right-to-left coding order, constructing a second motion vector predictor list, wherein a first entry in the second motion vector predictor list is based on motion vector information of a right neighboring block to the second block (Page 8, paragraph 0135, 0138, Page 9, paragraph 0156, Figure 9, B0 – See also Page 9, paragraph 0155 – which includes right to , the motion vector list, Page 7, paragraph 0124, Page 11, paragraph 0222); and 
coding the second block in the second picture based on the second motion vector predictor list (Page 8, paragraph 0135).  

Regarding Claim 19, Bici discloses a device for coding video data, the device comprising: 

processing circuitry coupled to the memory, wherein the processing circuitry is configured to (Page 5, paragraph 0097): 
for a first block, in a first picture having a left-to-right coding order, construct a first motion vector predictor list, wherein a first entry in the first motion vector predictor list is based on motion vector information of a left neighboring block to the first block stored in the memory (Page 8, paragraph 0135, 0138); 
code the first block in the first picture based on the first motion vector predictor list (Page 8, paragraph 0135); 
for a second block, in a second picture having a right-to-left coding order, construct a second motion vector predictor list, wherein a first entry in the second motion vector predictor list is based on motion vector information of a right neighboring block to the second block stored in the memory (Page 8, paragraph 0135, 0138, Page 9, paragraph 0156, Figure 9, B0 – See also Page 9, paragraph 0155 – which includes right to left, motion vector list Page 7, paragraph 0124, Page 11, paragraph 0222); and 
code the second block in the second picture based on the second motion vector predictor list (Page 8, paragraph 0135).  

	Regarding Claim 30, Bici discloses a computer-readable storage medium storing instructions thereon that when executed cause one or more processors to:
for a first block, in a first picture having a left-to-right coding order, construct a first motion vector predictor list, wherein a first entry in the first motion vector predictor 
code the first block in the first picture based on the first motion vector predictor list (Page 8, paragraph 0135); 
for a second block, in a second picture having a right-to-left coding order, construct a second motion vector predictor list, wherein a first entry in the second motion vector predictor list is based on motion vector information of a right neighboring block to the second block stored in the memory (Page 8, paragraph 0135, 0138, Page 9, paragraph 0156, Figure 9, B0– See also Page 9, paragraph 0155, which includes right to left, motion vector list Page 7, paragraph 0124, Page 11, paragraph 0222); and 
code the second block in the second picture based on the second motion vector predictor list (Page 8, paragraph 0135).  

Regarding Claim 2 and 20, Bici discloses all the limitations of Claim 1 and 19 respectively.  Bici discloses  wherein constructing the first motion vector predictor list comprises constructing the first motion vector predictor list having motion vector information in the following order based on motion vector information availability: motion vector information of the left neighboring block; motion vector information of an above neighboring block; motion vector information of an above-right neighboring block; motion vector information of a below-left neighboring block; and motion vector information of an above-left neighboring block (Page 8, paragraph 0141, Page 9, paragraph 0155, 0156, Figure 9).  

Regarding Claim 4 and 22, Bici discloses all the limitations of Claim 1 and 19 respectively.  Bici discloses  wherein the left neighboring block to the first block comprises a block left of the first block having a bottom boundary that is same as a bottom boundary of the first block, and wherein the right neighboring block comprises a block right of the second block having a bottom boundary that is same as a bottom boundary of the second block (Figure 9, Page 7, paragraph 0127).  
	Regarding Claim 5 and 23, Bici discloses all the limitations of Claim 1 and 19 respectively.  Bici discloses  wherein constructing the first motion vector predictor list comprises checking motion vector information for a plurality of spatially neighboring blocks used to construct the first motion vector predictor list in parallel (Page 8, paragraph 0141, Page 9, paragraph 0155, 0156).  
Regarding Claim 6 and 24, Bici discloses all the limitations of Claim 1 and 19 respectively.  Bici discloses  wherein constructing the first motion vector predictor list comprises: determining whether motion vector information for a center collocated block 
Regarding Claim 15 and 27, Bici discloses all the limitations of Claim 1 and 19 respectively.  Bici discloses wherein constructing the first motion vector predictor list comprises constructing the first motion vector predictor list, having a first maximum size, based on the first block having a size greater than a threshold size (Page 8, paragraph 0135-0137), the method further comprising: constructing a third motion vector predictor list, having a second maximum size that is less than the first maximum size, for a third block in the first picture based on the third block having a size less than the threshold size (Page 8, paragraph 0135-0137).  
Regarding Claim 16 and 28, Bici discloses all the limitations of Claim 15 and 27 respectively.  Bici discloses Bici discloses   wherein the first maximum size equals six, wherein the second maximum size equals four, and wherein the threshold size equals Nx4 or 4xN, where N is less than or equal to eight (Page 8, paragraph 0135-0137).  
Regarding Claim 17, Bici discloses all the limitations of Claim 1. Bici discloses 
wherein coding the first block in the first picture based on the first motion vector predictor list comprises decoding the first block in the first picture based on the first motion vector predictor list, wherein decoding the first block comprises: receiving 
Regarding Claim 18, Bici discloses all the limitations of Claim 1. Bici discloses 
wherein coding the first block in the first picture based on the first motion vector predictor list comprises encoding the first block in the first picture based on the first motion vector predictor list, wherein encoding the first block comprises: determining a prediction block for the first block (Page 5-6, paragraph 0108-0112, Figure 4a-4b); determining a motion vector for the first block that identifies the prediction block (Page 8, paragraph 0135); determining an entry in the first motion vector predictor list based on the motion vector (Page 8, paragraph 0135); signaling information indicative of the entry (Page 5-6, paragraph 0108-0112, Figure 4a-4b); and signaling information indicative of residual data representing a difference between the first block and the prediction block (Page 5-6, paragraph 0108-0112, 0116, Figure 4a-4b).
Regarding Claim 29, Bici discloses all the limitations of Claim 19.  Bici discloses wherein the device comprises a wireless communication device (Page 4-5, paragraph 0095).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7-14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bici in view of Park et al (US 2018/0103265 and hereafter referred to as “Park”).
Regarding Claim 7, Bici discloses all the limitations of Claim 1.  Bici discloses  wherein constructing the first motion vector predictor list comprises: determining that motion vector information for a center collocated block located in a picture other than the first picture is not available (Page 8, paragraph 0141); subsequent to determining that the motion vector information for the center collocated block is not available (Page 7, paragraph 0135, Page 8, paragraph 0141).  Bici does not explicitly disclose remaining limitations.  Park discloses subsequent to determining that the motion vector 
Regarding Claim 8, Bici and Park disclose all the limitations of Claim 7.  Bici discloses   wherein a right boundary of the bottom collocated block is in same location in the picture other the first picture as a right boundary of the first block in the first picture (Page 7, paragraph 0132, Figure 9).  Park discloses  wherein a right boundary of the bottom collocated block is in same location in the picture other the first picture as a right boundary of the first block in the first picture (Page 17, paragraph 0250, 0252-0254).  Same motivation as above.
Regarding Claim 9, Bici discloses all the limitations of Claim 1.  Bici discloses   
wherein constructing the second motion vector predictor list comprises: determining that motion vector information for a center collocated block located in a picture other than the second picture is not available (Page 7, paragraph 0135, Page 8, paragraph 0141); subsequent to determining that the motion vector information for the center collocated block is not available(Page 7, paragraph 0135, Page 8, paragraph 0141). Bici is silent on the remaining limitation.  Park discloses subsequent to determining that the motion 
Regarding Claim 10, Bici and Park disclose all the limitations of Claim 9.  Bici discloses  wherein a left boundary of the bottom collocated block is in same location in the picture other the second picture as a left boundary of the second block in the second picture (Page 7, paragraph 0132, Figure 9).  Park discloses  wherein a left boundary of the bottom collocated block is in same location in the picture other the second picture as a left boundary of the second block in the second picture (Page 17, paragraph 0250, 0252-0254).  Same motivation as above.
Regarding Claim 11, Bici discloses all the limitations of Claim 1.  Bici discloses  wherein constructing the first motion vector predictor list comprises: determining that motion vector information for a center collocated block located in a picture other than the first picture is not available (Page 8, paragraph 0141); subsequent to determining that the motion vector information for the center collocated block is not available (Page 7, paragraph 0135, Page 8, paragraph 0141).  Bici does not explicitly disclose remaining limitations.  Park discloses subsequent to determining that the motion vector 
Regarding Claim 12, Bici and Park disclose all the limitations of Claim 11.  Bici discloses   wherein a left boundary of the right collocated block is in same location in the picture other the first picture as a left boundary of the first block in the first picture (Page 7, paragraph 0132, Figure 9).  Park discloses  wherein a left boundary of the right collocated block is in same location in the picture other the first picture as a left boundary of the first block in the first picture (Page 17, paragraph 0250, 0252-0254).  Same motivation as above.
Regarding Claim 13, Bici discloses all the limitations of Claim 1.  Bici discloses   
wherein constructing the second motion vector predictor list comprises: determining that motion vector information for a center collocated block located in a picture other than the second picture is not available (Page 7, paragraph 0135, Page 8, paragraph 0141); subsequent to determining that the motion vector information for the center collocated block is not available(Page 7, paragraph 0135, Page 8, paragraph 0141). Bici is silent on the remaining limitation.  Park discloses subsequent to determining that the motion 
Regarding Claim 14, Bici and Park disclose all the limitations of Claim 13.  Bici discloses  wherein a left boundary of the left collocated block is in same location in the picture other the second picture as a bottom boundary of the second block in the second picture (Page 7, paragraph 0132, Figure 9).  Park discloses  wherein a left boundary of the left collocated block is in same location in the picture other the second picture as a bottom boundary of the second block in the second picture (Page 17, paragraph 0250, 0252-0254).  Same motivation as above.
Regarding Claim 25, Bici discloses all the limitations of Claim 19.  Bici discloses  wherein constructing the first motion vector predictor list comprises: determining that motion vector information for a center collocated block located in a picture other than the first picture is not available (Page 8, paragraph 0141); subsequent to determining that the motion vector information for the center collocated block is not available (Page 7, paragraph 0135, Page 8, paragraph 0141), a right boundary of the bottom collocated block is in same location in the picture other the first picture as a right boundary of the 
Regarding Claim 26, Bici discloses all the limitations of Claim 1.  Bici discloses   
wherein constructing the second motion vector predictor list comprises: determining that motion vector information for a center collocated block located in a picture other than the second picture is not available (Page 7, paragraph 0135, Page 8, paragraph 0141); subsequent to determining that the motion vector information for the center collocated block is not available(Page 7, paragraph 0135, Page 8, paragraph 0141), wherein a bottom boundary of the left collocated block is in same location in the picture other the second picture as a bottom boundary of the second block in the second picture (Page 7, paragraph 0132, Figure 9).   Bici is silent on the remaining limitation.  Park discloses .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 1, 2021